Citation Nr: 9921951	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 RO decision which denied the 
veteran's claim for service connection for PTSD.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999)).

The veteran's service personnel records show that he served 
on active duty in the Army from January 1969 to August 1970, 
and this included a tour of duty in Vietnam from July 1969 to 
August 1970.  He had duties as a bridge specialist, among 
other things.  He did not receive any medals which are 
indicative of combat.  As the veteran's service records do 
not indicate that he engaged in combat, nor is there other 
evidence that he engaged in combat, his statements are 
inadequate to prove the occurrence of a stressor in service, 
and such a stressor must be established by official service 
records or other credible supporting evidence.  Id.; 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283(1994).  

It is noted that in June 1997, the RO furnished the veteran 
with a questionnaire and he was told to provide detailed 
information regarding his service stressors.  Later that 
month, the veteran responded with only a partially completed 
stressor questionnaire, which simply stated that he served in 
Vietnam, was attacked several times while traveling in a 
convoy, that he witnessed his lieutenant killed, and that he 
saw a lot of bodies lying around.  In September 1997, the RO 
denied the veteran's claim for service connection for PTSD 
based on the fact that he did not provide detailed 
information regarding his service stressors.  Thereafter, in 
a June 1998 statement, the veteran provided a few more 
details regarding his service stressors.  Specifically, he 
related, he saw "Lieutenant Jones" get killed about 20 feet 
away from him.  

The Board notes that the description of the aforementioned 
service stressors is still a bit vague.  As such, the RO 
should again instruct the veteran to provide detailed 
information regarding his service stressors so that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
can attempt to verify such.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  (It is noted that an attempt at verification of the 
veteran's stressors has never been made.)  The veteran is 
hereby advised that the VA's duty to assist is not a one-way 
street and that if he wants his claim for service connection 
for PTSD to be developed, including his service stressors 
verified, he must fully cooperate and provide the requested 
information.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Pursuant to 38 C.F.R. § 4.125, as revised effective November 
7, 1996, a diagnosis of PTSD must conform to the criteria of 
DSM-IV.  In the judgment of the Board, the veteran should 
undergo a VA compensation examination to ascertain if there 
is a clear diagnosis of PTSD under DSM-IV.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999)); Cohen v. Brown, 
10 Vet. App. 128 (1997).  Additionally, an attempt should be 
made to secure additional relevant medical records, including 
the veteran's service medical records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain the veteran's service medical 
records.  

2.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service records 
and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors.
 
3.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for any psychiatric condition since his 
release from active duty, including the 
Bluefield Regional Medical Center, 
Princeton Vet Center, and the VA Medical 
Center in Michigan and in Beckley and 
Salem, West Virginia.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of all related 
medical records which are not already on 
file.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

